778 N.W.2d 245 (2010)
DF LAND DEVELOPMENT, LLC, Plaintiff-Appellant,
v.
ANN ARBOR CHARTER TOWNSHIP, Ann Arbor Charter Township Zoning Official, Ann Arbor Charter Township Trustees, Ann Arbor Township Planning Commission Members and Ann Arbor Zoning Board of Appeals, Defendants-Appellees.
Docket No. 139863. COA No. 287400.
Supreme Court of Michigan.
February 26, 2010.

Order
On order of the Court, the application for leave to appeal the September 15, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.